Exhibit 10.2

 

DEPOMED, INC.

 

2004 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Depomed, Inc. 2004
Equity Incentive Plan, as amended (the “Plan”) will have the same defined
meanings in this Restricted Stock Unit Award Agreement (the “Award Agreement”).

 

NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Awardee Name:

 

Address:

 

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 

Grant Number

 

Date of Grant

 

Vesting Commencement Date

 

Number of Restricted Stock Units

 

Vesting Schedule

 

Cancellation Date

 

The Restricted Stock Unit and Awardee’s right to acquire any Shares hereunder
will immediately terminate upon Termination of Awardee.

 

By Awardee’s signature and the signature of the representative of Depomed, Inc.
(the “Company”) below, Awardee and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, including the Terms and Conditions of
Restricted Stock Unit Grant, attached hereto as Exhibit A, all of which are made
a part of this document. Awardee has reviewed the Plan and this Award Agreement
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Award Agreement and fully understands all provisions of the
Plan and Award Agreement. Awardee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement. Awardee further agrees to
notify the Company upon any change in the residence address indicated below.

 

AWARDEE

 

DEPOMED, INC.

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

 

1. Grant. The Company hereby grants to the individual named in the Notice of
Grant attached to this Award Agreement (the “Awardee”) under the Plan an Award
of Restricted Stock Units, subject to all of the terms and conditions in this
Award Agreement and the Plan, which is incorporated herein by reference. Subject
to Section 14 of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.

 

2. Company’s Obligation to Pay. Subject to deferral under Section 6, each
Restricted Stock Unit represents the right to receive a Share on the date it
vests. Unless and until the Restricted Stock Units will have vested in the
manner set forth in Section 4, Awardee will have no right to payment of any such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Unit will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company. Any
Restricted Stock Units that vest in accordance with Sections 4 or 5 will be paid
to Awardee (or in the event of Awardee’s death, to his or her estate) in whole
Shares, subject to Awardee satisfying any applicable tax withholding obligations
as set forth in Section 9. Subject to the provisions of Section 5 and Section 6,
such vested Restricted Stock Units will be paid in Shares as soon as practicable
after vesting, but in each such case within the period ending no later than the
date that is two and one-half (2-1/2) months from the end of the Company’s tax
year that includes the vesting date.

 

3. Dividend Equivalents.  Subject to the restrictions, limitations and
conditions described in the Plan, dividend equivalents payable on the Restricted
Stock Unit s, if any, will be accrued on behalf of the Awardee at the time that
cash dividends are otherwise paid to owners of Shares.  Interest will be
credited on accrued dividend equivalent balances and will vest and will be paid
to the Awardee with the distribution of the shares following the Vesting Date
pursuant to Section 2.

 

4. Vesting Schedule. Except as provided in Section 5, and subject to Section 6,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Awardee in accordance with
any of the provisions of this Award Agreement if Awardee has been Terminated
prior to the date such vesting occurs.

 

5. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.

 

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Awardee’s Termination
(provided that such Termination is a “separation from service” within the
meaning of Section 409A, as determined by the Company), other than due to death,
and if (x) Awardee is a “specified employee” within the meaning of Section 409A
at the time of such Termination and (y) the payment of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Awardee on or within the six (6) month period following
Awardee’s Termination, then the payment of such accelerated Restricted Stock
Units will not be made until the date six (6) months and one (1) day following
the date of Awardee’s Termination, unless the Awardee dies following his or her
Termination, in which case, the Restricted Stock Units will be paid in Shares to
the Awardee’s estate as soon as practicable following his or her death. It is
the intent of this Award Agreement to comply with the requirements of Section
409A so that none of the Restricted Stock Units provided under this Award
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply. For purposes of this Award Agreement, “Section 409A” means Section 409A
of the Code, and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.

 

6. Election to Defer Distribution.  If the distribution is subject to U.S. tax
law, an eligible Awardee may be allowed to elect to defer the distribution of
some or all of the Restricted Stock Units.  Such election shall be in accordance
with rules established by the Administrator and in general must be received in
writing by the Company no later than the end of the calendar year prior to the
calendar year in which the Awardee vests in that portion of the

 

--------------------------------------------------------------------------------


 

Restricted Stock Units Awardee wishes to defer.  The deferral, if elected, will
result in the transfer of the Restricted Stock Units into the Company’s deferred
compensation plan in effect, and applicable to the Awardee at the time the
Restricted Stock Units would have otherwise been distributed.  The applicable
Company deferred compensation plan rules will govern the administration of this
Award beginning on the date the Restricted Stock Units are credited to the
applicable deferred compensation plan.

 

7. Forfeiture upon Termination. Notwithstanding any contrary provision of this
Award Agreement, the balance of the Restricted Stock Units that have not vested
as of the Cancellation Date set forth in the Notice of Grant or as of the time
of Awardee’s Termination for any or no reason and Awardee’s right to acquire any
Shares hereunder will immediately terminate.

 

8. Death of Awardee. Any distribution or delivery to be made to Awardee under
this Award Agreement will, if Awardee is then deceased, be made to Awardee’s
designated beneficiary, or if no beneficiary survives Awardee, the administrator
or executor of Awardee’s estate. Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

 

9. Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Awardee,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Awardee with respect to the payment of income, employment
and other taxes which the Company determines must be withheld with respect to
such Shares. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Awardee to satisfy
such tax withholding obligation, in whole or in part (without limitation) by (a)
paying cash, (b) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (c) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Awardee through such
means as the Company may determine in its sole discretion (whether through a
broker or otherwise) equal to the amount required to be withheld. To the extent
determined appropriate by the Company in its discretion, it will have the right
(but not the obligation) to satisfy any tax withholding obligations by reducing
the number of Shares otherwise deliverable to Awardee. If Awardee fails to make
satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable Restricted Stock Units
otherwise are scheduled to vest pursuant to Sections 4 or 5, Awardee will
permanently forfeit such Restricted Stock Units and any right to receive Shares
thereunder and the Restricted Stock Units will be returned to the Company at no
cost to the Company.

 

10. Rights as Shareholder. Neither Awardee nor any person claiming under or
through Awardee will have any of the rights or privileges of a shareholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Awardee. After such issuance, recordation and delivery, Awardee will have all
the rights of a shareholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares.

 

11. No Guarantee of Continued Service. AWARDEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS AN EMPLOYEE, DIRECTOR OR CONSULTANT AT THE WILL OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING AWARDEE) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. AWARDEE FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE, DIRECTOR OR CONSULTANT FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY
WITH AWARDEE’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING AWARDEE) TO TERMINATE AWARDEE’S RELATIONSHIP AS AN
EMPLOYEE, DIRECTOR OR CONSULTANT AT ANY TIME, WITH OR WITHOUT CAUSE.

 

--------------------------------------------------------------------------------


 

12. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of Chief
Financial Officer at Depomed, Inc., at 1360 O’Brien Drive, Menlo Park,
California 94025, or at such other address as the Company may hereafter
designate in writing.

 

13. Grant is Not Transferable. Except to the limited extent provided in Section
8, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

 

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

15. Additional Conditions to Issuance of Shares. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Awardee (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.

 

16. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

 

17. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Awardee, the Company
and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

 

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Awardee’s consent to participate in the Plan by
electronic means. Awardee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

 

20. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

 

21. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Awardee expressly warrants
that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and

 

--------------------------------------------------------------------------------


 

without the consent of Awardee, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
in connection to this Award of Restricted Stock Units.

 

22. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Awardee expressly warrants that he or she has received an Award of Restricted
Stock Units under the Plan, and has received, read and understood a description
of the Plan. Awardee understands that the Plan is discretionary in nature and
may be amended, suspended or terminated by the Company at any time.

 

23. Governing Law. This Award Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of San Mateo County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.

 

--------------------------------------------------------------------------------